Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 	Claims 1 and 10 are amended.

Claim Interpretation
The limitation in claim 6, 15,  of a contention free RACH resource (that) is  unavailable is being interpreted to be a WTRU (UE) not configured with CFRA resources as supported by [0168] of Instant (US 2020/0154326).  Applicant is requested to make this implicit. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3, 5, 7, 8, 10, 12, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (US 2019/0387440 hereafter Yiu) in view of R2-1700864 (Ericsson “Conditional handover” 3GPP TSG-RAN WG2 #97 13th – 17th Jan 2017). 

For claims 1, 10,  Yiu discloses a transceiver (e.g. 415, 404 Figure 4); and a processor (405 Figure 4): and the transceiver (radio 415 Figure 4) is configured to receive, from a network node associated with a  cell (e.g. 111 Figure 1A access node within a cell [0032]), a conditional reconfiguration message (914 Figure 9 conditional handover [0195]) that includes information indicating a trigger condition (e.g. CHO condition fulfilled 1045 Figure 10) and configuration information  (low threshold [0195] ) for performing handover (source to target Figure 1B) to  another cell (from eNB 111 to 112 Figure 9) based a determination that that the  trigger condition is met (1045 Figure 10), wherein the trigger condition (922 Figure 9 measurement fulfill HO condition) is met at least upon failure of a radio link failure (RLF) ([0052] RFL due triggered by low signal strength) or when measured signal quality (channel quality Figure 1E) associated with a beam of the network node (e.g. source 011 Figure 1E) falls below a threshold (MR criterion 148 Figure 1E), wherein the threshold is associated with a plurality of beams (for both source 011 and target 012 Figure 1E); and wherein the processor and the transceiver (radio 415 Figure 4) are configured to perform the handover ([0202] HO condition fulfilled) to the another cell on a condition that the trigger condition is met ([0202] proceed to HO 1050 Figure 10) before the time period has elapsed (144 Figure 1C HO command valid before timer expiration 145 Figure 1C).

Yiu teaches two trigger conditions based on signal measurements prior to handover, a first condition, which would trigger a handover (CHO condition) and a second condition, which would abort a handover (exit condition). There may be some ambiguity about release [0052 Yiu], whether the source base station is being “released” during a CHO condition or the abort criteria being “released” when the handover is aborted.

Without ambiguity whether a handover is performed, R2-1700864 discloses receiving, by the WTRU (UE Figure 1) from a network node associated with a cell (serving cell Figure 1), a conditional reconfiguration message (message 4 conditional HO Figure 1) that includes information indicating a trigger condition (message 4 “high” threshold Figure 1) and configuration information (measurements) for performing handover to another cell based on a determination that the trigger condition is met (fulfill HO condition, UE trigger HO Figure 1), wherein the trigger condition  (serving cell falls below high threshold Figure 1) is met at least upon failure of a radio link or when a measured signal quality associated with a beam of the network node falls below a threshold, (page 2 evaluate measurements and trigger the handover when those conditions are fulfilled) wherein the threshold is associated with a plurality of beams (page 2 many cells or beams).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to adopt R2-1700864 method of pre-configuring handover conditions by the gNB to lower the time-to-trigger (TTT) and measurement hysteresis to reduce handover failure rate (page 1). 

For claims 3, 12, Yiu discloses wherein a signal quality measurement (MR measurement report Figure 1B) associated with a target cell (012 Figure 1B) is suppressed ([0042] signal strength at target 012 does not reached CHO threshold) until the another target cell has a trigger quantity parameter greater than an offset (141 conditional HO Figure 1B) of the serving cell (140 Figure 1B MR sent when signal at source decrease and at target increase [0042]).

For claims 5, 14, Yiu discloses herein the configuration information (e.g. 914 Figure 9) is used to begin the handover (CHO [0196-0197])  to the another cell  (new target 013 Figure 1E) on a condition that the trigger condition (148 Figure 1E MR criterion met) is met after the time period has elapsed  (initial target timer expires 145 Figure 1C).  

For claims 7, 16, Yiu discloses wherein the information indicating the trigger condition (low threshold [0195]) includes a trigger quantity value (Figure 1B) for the handover to the another cell (target Figure 1B) and the handover procedure begins on a condition (140 Figure 1B) that a measured signal quality of the another cell is offset (141 conditional handover signal strength Figure 1B) by at least a predetermined amount from the trigger quantity value (141 Figure 1B).

For claims 8, 17, Yiu discloses wherein at least one of the information indicating the trigger condition (914 Figure 9 CHO cond)  is based on a measurement report transmitted by the WTRU (904 Figure 9 early measurement report [0195]).

For claims 9, 18, Yiu discloses wherein the WTRU configured to  select  a beam (better beam from new target [0051]) and a corresponding random access channel (RACH) resource above a threshold (149 Figure 1E Yiu handover condition met for new target) for the another cell to perform a RACH procedure (R2-1700864 Figure 1 step 5) after the handover (new target improves in signal strength [0051 Yiu]).
Yiu does not explicitly teach random access with the new target cell, however, Figure 1 step 5 of R2-1700864 shows this explicitly. It would have been obvious to one of ordinary skill before the effective filing date to adopt R2-1700864’s teaching to perform conditional handover [title]. 

Response to Arguments
On page 8 of Remarks, Applicant argues that “nowhere does” Ericsson or Yiu “disclose that a trigger condition is met upon failure of a radio link ...”. 
In reply,  [0052] of Yiu is explicit regarding a handover being triggered by a radio link failure (RLF). 



Allowable Subject Matter
Claims 6, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Provided Applicant address the clarity of disclosure issue as discussed in the Claim Interpretation section above, claims 6 and 15’s limitation that a CFRA resource is not configured at the WTRU is not taught by the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415